 

--------------------------------------------------------------------------------

 
EXHIBIT 10.2

 
FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 3, 2006 among PNM RESOURCES, INC., a New Mexico corporation (the
“Company”), FIRST CHOICE POWER, L.P., a Texas limited partnership (“FCP”),
TEXAS-NEW MEXICO POWER COMPANY, a Texas corporation (“TNMP”, collectively with
the Company and FCP, the “Borrowers”), the Lenders party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).




R E C I T A L S


WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement, dated as of
August  15, 2005 (as amended or modified from time to time, the “Credit
Agreement”);


WHEREAS, the Borrowers have requested that the Lenders agree to certain changes
to the Credit Agreement; and


WHEREAS, the Lenders are willing to agree to certain changes to the Credit
Agreement as more fully set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


A G R E E M E N T


1. Amendments. Section 7.1. Sections 7.1(a) and 7.1(b) of the Credit Agreement
are hereby amended and restated in their entireties to read as follows:


(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each Fiscal Year of such Borrower, a consolidated
balance sheet and income statement of such Borrower and its Subsidiaries, as of
the end of such Fiscal Year, together with the related consolidated statements
of income and of cash flows for such Fiscal Year, setting forth in comparative
form figures for the preceding Fiscal Year, all such financial information
described above to be in reasonable form and detail and (i) in the case of each
of FCP and First Choice (to the extent such Person is a Borrower), accompanied
by a certificate of a Financial Officer of such Borrower to the effect that such
annual financial statements fairly present in all material respects the
financial condition of such Borrower and have been prepared in accordance with
GAAP and (ii) in all other cases, audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Required Lenders and whose opinion shall be furnished to the Lenders, and shall
be to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect.
Notwithstanding the forgoing, such financial statements of each Borrower (other
than the Company) shall not be required to contain comparative form figures for
any portion of the preceding Fiscal Year, if any, that the applicable Borrower
has not been owned by the Company.

 
 
 

--------------------------------------------------------------------------------

 
(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each Fiscal Quarter of such Borrower (other
than the fourth Fiscal Quarter), a consolidated balance sheet and income
statement of such Borrower and its Subsidiaries as of the end of such Fiscal
Quarter, together with the related consolidated statement of income for such
Fiscal Quarter and a year to date statement of cash flows, in each case setting
forth in comparative form figures for the corresponding period of the preceding
Fiscal Year, all such financial information described above to be in reasonable
form and detail and reasonably acceptable to the Required Lenders, and, in each
case, accompanied by a certificate of a Financial Officer of such Borrower to
the effect that such quarterly financial statements fairly present in all
material respects the financial condition of such Person and have been prepared
in accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and except that the quarterly financial statements
have fewer footnotes than annual statements. Notwithstanding the forgoing, such
financial statements of each Borrower (other than the Company) shall not be
required to contain comparative form figures for any portion of the preceding
Fiscal Year, if any, that the applicable Borrower has not been owned by the
Company.


2. Conditions Precedent. This Amendment shall be effective upon receipt by the
Administrative Agent of copies of this Amendment duly executed by each Borrower
and the Required Lenders.


3. Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment. Except as herein specifically agreed, the Credit Agreement is
hereby ratified and confirmed and shall remain in full force and effect
according to its terms.


4. Authority/Enforceability. Each Borrower represents and warrants as follows:


(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


5. Representations and Warranties. Each Borrower represents and warrants to the
Lenders that (a) the representations and warranties of such Borrower set forth
in Section 6 of the Credit Agreement are true and correct as of the date hereof,
unless they specifically refer to an earlier date, (b) no event has occurred and
is continuing which constitutes a Default or an Event of Default, and (c) it has
no claims, counterclaims, offsets, credits or defenses to its obligations under
the Credit Documents or to the extent it has any they are hereby released in
consideration of the Lenders entering into this Amendment.

 
 
2

--------------------------------------------------------------------------------

 
6. No Conflicts. Neither the execution and delivery of this Amendment, nor the
consummation of the transactions contemplated herein, nor performance of and
compliance with the terms and provisions hereof by any Borrower will
(a) violate, contravene or conflict with any provision of its respective
articles or certificate of incorporation, bylaws or other organizational or
governing document, (b) violate, contravene or conflict with any law, rule,
regulation, order, writ, judgment, injunction, decree or permit applicable to a
Borrower, (c) violate, contravene or conflict with contractual provisions of, or
cause an event of default under, any indenture, loan agreement, mortgage, deed
of trust, contract or other agreement or instrument to which a Borrower is a
party or by which it or its properties may be bound or (d) result in or require
the creation of any Lien upon or with respect to a Borrower’s properties.


7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy shall be effective as an original and shall
constitute a representation that an original will be delivered if requested.


8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.






[remainder of page intentionally left blank]









 
 
3

--------------------------------------------------------------------------------

 



Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.




BORROWERS:


PNM RESOURCES, INC.,
a New Mexico corporation




By: /s/ Wendy A. Carlson   
Name: Wendy A. Carlson   
Title: Vice President and Treasurer  




FIRST CHOICE POWER, L.P.,
a Texas limited partnership




By: /s/ Wendy A. Carlson   
Name: Wendy A. Carlson   
Title:  Vice President and Treasurer  


TEXAS-NEW MEXICO POWER COMPANY,
a Texas corporation




By: /s/ Tom Sategna    
Name: Thomas G. Sategna   
Title: Vice President, Controller and Treasurer 



 
 
 
4

--------------------------------------------------------------------------------

 


LENDERS:
BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer

 


By: /s/ Kevin Bertelsen   
Name: Kevin Bertelsen    
Title: Senior Vice President   




WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender and L/C Issuer




By: /s/ Frederick W. Price   
Name: Frederick W. Price   
Title: Managing Director   






UNION BANK OF CALIFORNIA, N.A.




By: /s/ Efrain Soto    
Name: Efrain Soto    
Title: Vice President    




JPMORGAN CHASE BANK, N.A.




By: /s/ Michael DeForge   
Name: Michael DeForge   
Title: Vice President    




CITIBANK, N.A.




By: /s/ J. Nicholas McKee   
Name: Nicholas McKee   
Title: Managing Director   




WELLS FARGO BANK, N.A.




By: /s/ Daniel A. Conklin   
Name: Daniel Conklin    
Title: Vice President    


 
 
5

--------------------------------------------------------------------------------

 
MERRILL LYNCH BANK USA




By: /s/ Louis Alder    
Name: Louis Alder    
Title: Director    




MORGAN STANLEY BANK




By:      
Name:     
Title:      




UBS LOAN FINANCE LLC




By: /s/ Irja R. Otsa -- /s/Richard L. Tavros 
Name: Irja R. Otsa -- Richard L. Tavros 
Title: Associate Director Director  
  Banking Products Services, US  




LEHMAN BROTHERS BANK, FSB




By: /s/ Janine M Shugan   
Name: Janine M. Shugan   
Title: Authorized Signatory   




WILLIAM STREET COMMITMENT CORPORATION
(Recourse only to assets of William Street Commitment
Corporation)


By: /s/ Mark Walton    
Name: Mark Walton    
Title: Assistant Vice President   




CREDIT SUISSE, CAYMAN ISLANDS BRANCH




By: /s/ Sarah Wu    
Name: Sarah Wu    
Title: Director    

 
 
6

--------------------------------------------------------------------------------

 
By: /s/Laurence Lapeyre   
Name: Laurence Lapeyre   
Title: Associate    


U S BANK NATIONAL ASSOCIATION




By: /s/ James W. Henken   
Name: James W. Henken   
Title: Vice President    




HSBC BANK USA, NATIONAL ASSOCIATION




By: /s/ Jennifer Diedzic #75329  
Name: Jennifer Diedzic    
Title: Assistant Vice President   




MELLON BANK, N.A.




By: /s/ Mark W. Rogers   
Name: Mark W. Rogers   
Title: Vice President    




ROYAL BANK OF CANADA




By: /s/ David A. McCluskey   
Name: David A. McCluskey   
Title: Authorized Signatory   




COMPASS BANK




By:      
Name:      
Title:      




SOUTHWEST SECURITIES BANK




By: /s/ Lonnie Warren   
Name: Lonnie Warren    
Title: President, North Arlington Banking Center


 
7

--------------------------------------------------------------------------------

 
BANK OF ALBUQUERQUE, N.A.




By: /s/ Myka C. Gentry   
Name: Myka C. Gentry    
Title: Vice President    


BANK HAPOALIM BM


By: /s/ Helen H. Gateson /s/ Charles McLaughlin
Name: Helen H. Gateson Charles McLaughlin 
Title: Vice President Senior Vice President 


ADMINSTRATIVE AGENT: BANK OF AMERICA, N.A.


By: /s/ Maria A. McClain   
Title: Vice President 
 
8   